


110 HR 5847 IH: United Nations Durban Review Conference (Durban II) Funding

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5847
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. Garrett of New
			 Jersey (for himself, Mr.
			 Poe, Mr. McCotter,
			 Mr. McHenry,
			 Mr. King of Iowa,
			 Mr. Broun of Georgia,
			 Mr. Bartlett of Maryland,
			 Mr. Pence,
			 Mr. Feeney,
			 Mr. Shadegg,
			 Mr. Weldon of Florida,
			 Mr. Gohmert,
			 Mr. Daniel E. Lungren of California,
			 Mr. Kuhl of New York,
			 Mr. Lamborn,
			 Mr. Shimkus,
			 Mr. Goode, and
			 Mr. Bishop of Utah) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit United States funding for the 2009 United
		  Nations Durban Review Conference (Durban II Conference) or any
		  other activity relating to the planning, preparation, or implementation of a
		  follow-up meeting to the 2001 United Nations World Conference Against Racism,
		  Racial Discrimination, Xenophobia and Related Intolerance (Durban I
		  Conference) in Durban, South Africa.
	
	
		1.Short titleThis Act may be cited as the
			 United Nations Durban Review Conference (Durban II) Funding
			 Prohibition Act of 2008.
		2.FindingsCongress finds as follows:
			(1)On December 22, 2007, the United States and
			 45 other member states of the United Nations voted not to support the 2009
			 United Nations Durban Review Conference (Durban II Conference),
			 a follow-up meeting to the 2001 United Nations World Conference Against Racism,
			 Racial Discrimination, Xenophobia and Related Intolerance (Durban I
			 Conference) in Durban, South Africa;
			(2)The Durban I
			 Conference was used as a platform to advance anti-Semitism and, consequently,
			 the United States and Israeli delegates walked out.
			(3)The United States
			 has taken strong steps to avoid giving support to the Durban II Conference,
			 including implementing a policy of voting against the Durban II Conference in
			 the United Nations (including voting against funding for the Durban II
			 Conference) and forgoing participation in preparatory meetings for the Durban
			 II Conference.
			(4)The United States
			 has pledged to boycott the Durban II Conference if it appears to be a repeat of
			 the Durban I Conference.
			(5)Canada’s
			 Multiculturalism Secretary of State, Jason Kennedy, announced in January 2008
			 that Canada will not participate in the Durban II Conference.
			(6)Israel’s Foreign
			 Affairs Minister Tzipi Livni announced that Israel will boycott the Durban II
			 Conference unless it is proven that it will not be used as a platform of
			 further anti-Israeli and anti-Semitic behavior.
			(7)Pre-conference drafts for the Durban I
			 Conference condemned Israel for allegedly pursing a racist Zionist agenda and
			 committing crimes against humanity.
			(8)An African-led
			 effort at the Durban I Conference sought to include a demand for reparations
			 from the West for slavery.
			(9)Conferees at the Durban I Conference tried
			 to condemn the United States for refusing to adopt certain United Nations
			 treaties.
			(10)The United States
			 cannot accept treaty requirements that are incompatible with the United States
			 Constitution.
			(11)Former United States Secretary of State
			 Colin Powell gave the following statement after the Durban I Conference: “I
			 know that you do not combat racism by conferences that produce declarations
			 containing hateful language, some of which is a throwback to the days of
			 ‘Zionism equals racism;’ or support the idea that we have made too much of the
			 Holocaust; or suggest that apartheid exists in Israel; or that single out only
			 one country in the world—Israel—for censure and abuse.”.
			(12)The United
			 Nations Human Rights Council is responsible for organizing the Durban II
			 Conference.
			(13)The United
			 Nations Human Rights Council has ignored ongoing repression in Belarus, the
			 People’s Republic of China, Cuba, North Korea, Zimbabwe, and other
			 countries.
			(14)The United
			 Nations Human Rights Council has condemned Israel 15 times in two years.
			(15)The Preparatory
			 Committee for the Durban II Conference includes Libya, Cuba, Iran, Pakistan,
			 Russia, and South Africa, none of which has demonstrated consistent equality or
			 respect for human rights.
			(16)Libya is the chair
			 and Iran is the co-chair of the Preparatory Committee for the Durban II
			 Conference.
			(17)Both Libya and
			 Iran are strong supporters of the Organization of the Islamic Conference (OIC)
			 in the United Nations Human Rights Council, which has historically been hostile
			 to Israel.
			(18)Libya is a member
			 of the League of Arab States, whose Arab Charter on Human Rights calls for the
			 elimination of Zionism.
			(19)United Nations
			 General Assembly Resolution 46/86 rejects the position that Zionism is racism
			 or a form of racial discrimination.
			(20)In December 2007,
			 the United States delegation to the United Nations rejected the United Nations
			 biennial budget for 2008–2009 due, in part, because of proposals to fund the
			 Durban II Conference.
			3.Prohibition on
			 United States funding for the 2009 United Nations Durban Review Conference and
			 related activitiesNotwithstanding any other provision of
			 law—
			(1)no funds appropriated or otherwise made
			 available by any Act may be made available to support the 2009 United Nations
			 Durban Review Conference (Durban II Conference) or any other
			 activity relating to the planning, preparation, or implementation of a
			 follow-up meeting to the 2001 United Nations World Conference Against Racism,
			 Racial Discrimination, Xenophobia and Related Intolerance (Durban I
			 Conference) in Durban, South Africa; and
			(2)the United States
			 shall withhold from its assessed contributions to the United Nations regular
			 budget, in proportion to the United States assessment for the United Nations
			 regular budget, the amount allocated for the Durban II Conference and any other
			 activity relating to the planning, preparation, or implementation of a
			 follow-up meeting to the Durban I Conference.
			
